Citation Nr: 0301460	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-02 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to July 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO).


FINDINGS OF FACT

1.  The official death certificate that the veteran died 
in February 2001, at the age of 77.  The immediate cause 
of death was urosepsis due to or a consequence of a 
leaking abdominal aortic aneurysm and small cell squamous 
cancer of the larynx. 

2.  The veteran's death was not the result of VA hospital 
care, medical or surgical treatment, or examination.


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 have not been met.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The official death certificate that the veteran died in 
February 2001, at the age of 77.  The immediate cause of 
death was urosepsis due to or a consequence of a leaking 
abdominal aortic aneurysm and small cell squamous cancer 
of the larynx.

The veteran sustained a gunshot of the left ankle and foot 
at Leyte during combat in World War II.  At the time of 
the veteran's death service connection was in effect for 
residuals of a gunshot wound of the left lower leg, rated 
as 30 percent disabling; residuals of osteomyelitis of the 
distal tibia rated as10 percent disabling; residuals of a 
right ankle injury rated as 10 percent disabling; and 
post-traumatic stress disorder PTSD rated as 50 percent 
disabling).  The veteran was awarded a total compensation 
rating based on individual unemployability in May 1998.

The service records show that the veteran sustained a 
gunshot of the left ankle and foot at Leyte during combat 
in World War II and was a combat decorated veteran.

Records from the Boston VA Medical Center (VAMC) show the 
veteran had squamous cell carcinoma of the larynx 
diagnosed in April 1992.  He was treated with radiation 
and he underwent a total laryngectomy in March 1993.

Records from the to Brockton VAMC reveal a clinical 
history which shows that the veteran was admitted to the 
West Roxbury VAMC in May 1998.  It was noted that that he 
had suffered a large right cerebral vascular accident and 
could not be cared for at home.  He was discharged in 
February 1999.  He was admitted to Good Samaritan Hospital 
in an emergency medical condition in June 1999 and 
transferred to West Roxbury VAMC the next day.  Later in 
June 1999 it was noted that that he was in transitional 
care with the goal of returning to the Brockton VAMC 
Nursing Home Care Unit (NHCU).  In January 2001 it was 
noted that that he was in a do not resuscitate/do not 
intubate code in the setting of a leaking abdominal aortic 
aneurysm.  It was reported that that his wife was his 
proxy and he was to have no new intravenous attachments, 
laboratory work, or acute care transfer, but was to be 
given comfort care and pain control.

He died on February [redacted], 2001.  It was noted that his death 
was expected and he had had squamous cell carcinoma of the 
vocal cords with total laryngectomy, a stroke with left 
hemiplegia, recurrent pneumoniae and urinary tract 
infections, chronic anemia, coronary artery disease status 
post two myocardial infarctions, recent urosepsis, and a 
leaking abdominal aortic aneurysm.

The appellant testified at a hearing before the 
undersigned member of the Board at the RO in July 2002.  
She related that her husband had required continued 
catheterization while he had been hospitalized at a VA 
domiciliary for almost 3 year prior to his death.  She 
expressed her objections to the hygiene at the VA 
domiciliary and reported that that the veteran had had 
numerous urinary tract infections prior to his death.  She 
said she felt that the VA medical staff did not properly 
change catheters or change then often enough and this led 
to his fatal urosepsis.

Analysis

The newly-enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
defines the obligations of VA with respect to the duty to 
assist. ).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

First, with respect to the VA's duty to notify the 
appellant of information and evidence needed to 
substantiate and complete a claim, the veteran has been 
advised of the applicable laws and regulations, and the 
evidence needed to substantiate her claim by the October 
2000 statement of the case and October 2002 correspondence 
from the Board.  In the this letter she was informed of 
the VCAA and what evidence the VA would obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board is satisfied that the pertinent evidence is of 
record and the requirements of the VCAA have been met

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version and essentially 
requires that compensation or dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1151 may be paid 
only if additional disability or death is the result of 
fault on the part of the VA in providing treatment or by 
an event which was not reasonably foreseeable.  This 
revised law is effective with respect to claims filed on 
or after October 1, 1997.  The appellant's claim for 
dependency and indemnity compensation benefits under 38 
U.S.C.A. § 1151 was filed in August 2001.  Thus, the 
current version of the law applies in the instant case. 

More specifically, the current version of the law 
provides, in pertinent part, that dependency and indemnity 
compensation benefits shall be awarded for a qualifying 
death of a veteran in the same manner as if the death were 
service connected.  A death is considered a qualifying 
death under the law if it is not the result of the 
veteran's own willful misconduct and the death was caused 
by VA hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the death was:  1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the 
disease or injury upon which the claim for compensation is 
based will be compared with the subsequent physical 
condition resulting from the disease or injury. See 38 
C.F.R. § 3.358(b)(1). Compensation will not be payable for 
the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized. See 38 C.F.R. § 3.358(b)(2).

The appellant must show that additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury suffered as 
the result of hospitalization or medical treatment and not 
merely coincidental therewith. The mere fact of 
aggravation alone will not suffice to make the disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease 
or injury suffered as the result of training, 
hospitalization, an examination, or medical or surgical 
treatment. See 38 C.F.R. § 3.358(c)(1), (2).

Evidence shows that the veteran received surgery for 
throat cancer 1992, and had a number of myocardial 
infarctions, a cerebral vascular accident, and had a 
leaking abdominal aortic aneurysm at the time of his 
February 2001 death.  Because of these overwhelming 
conditions, primarily the leaking abdominal aortic 
aneurysm, he was placed in a do not resuscitate/do not 
intubate code.  The immediate cause of death was 
urosepsis.  However, there is no medical evidence which 
shows that this disorder was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA, or by an 
event not reasonably foreseeable.  When a person such as 
the veteran with significant and overwhelming medical 
conditions is placed on a do not resuscitate/do not 
intubate code, a fatal medical problem is necessarily 
anticipated.  There is no medical evidence to suggest that 
VA treatment was related to the primary or contributory 
causes of the veteran's death.  The appellant asserts that 
the treatment provided as a result of the need for urinary 
catheters caused his urinary tract infections, which in 
turn caused the urosepsis which was listed as the primary 
cause of his death.  However, as a layperson, she has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition, and her opinion regarding the 
cause of the veteran's death does not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The weight of the credible evidence demonstrates that the 
primary and contributory causes of the veteran's death 
were not due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
the part of the VA, or by an event not reasonably 
foreseeable.  Consequently, the criteria for dependency 
and indemnity compensation benefits under 38 U.S.C.A. § 
1151 have not been met.  As the preponderance of the 
evidence is against the appellant's claim, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to dependency and indemnity compensation 
benefits for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1151.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

